U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53392 Accelera Innovations, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2517763 (I.R.S. Employer Identification Number) 20511 Abbey Drive Frankfort, Illinois 60423 (Address of Principal Offices) (866) 866-0758 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 34,382,522 shares of common stock, par value $.0001 per share, outstanding as of August 14, 2014. Transitional Small Business Disclosure Format (Check one):Yes oNo x Accelera Innovations, Inc. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements: Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 (audited) 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2014 and2013 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (Unaudited) 5 Notes to Condensed Financial Statements 6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4A(T). Controls and Procedures 24 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item6. Exhibits 25 Signatures 26 2 PART I — FINANCIAL INFORMATION Item1. Financial Statements ACCELERA INNOVATIONS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheet June 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Accounts receivable, net Total Current Assets Other Asset Goodwill TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Due to Shareholder Short-Term Note Payable Accrued expenses Total Current Liabilities Long-term subordinated unsecured notes payable, TOTAL LIABILITIES Stockholders' Deficit Preferred stock; $0.0001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock: $0.0001 par value, 100,000,000 authorized, 22,382,522 and 34,382,522 shares issued and outstanding at December 31, 2013 and June 30, 2014 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDER’S DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ACCELERA INNOVATIONS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations For the Three Months Ended For the Six Month Periods Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ $ - $ $ - Cost of revenues - - Gross Profit - - General and administrative Stock compensation Total Operating Expenses Other income and (expenses) - Income Tax Provision - - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 ACCELERA INNOVATIONS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Cash Flows For the six months Ended June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustment to reconcile net loss to net Cash used in operations: Changes in purchase price allocation ) - Stock based compensation Changes in operating assets and liabilities, net of effects of acquisitions: Decrease in accounts receivable - Decrease in accrued expense - Net Cash Used in Operating Activities ) FINANCING ACTIVITIES Shareholder Advances Net Cash Provided by Financing Activities Net increasein cash Cash, beginning of period - Cash, end of period $ Supplemental disclosure of non-cash investing and financing activities Non-cash issuance of common stock $ $
